Title: From Thomas Jefferson to Delamotte and Others, 5 November 1793
From: Jefferson, Thomas
To: Delamotte,et al.



Dear Sir
Philadelphia Nov. 5. 1793.

The bearer hereof, Mr. Lear, proposing to establish himself in commerce in the new city of Washington, he now sets out to visit such parts of Europe as he supposes may furnish him either articles or connections in the mercantile line useful for his position. He is well known as the late Secretary of President Washington, and I can further assure you that he is a person of great understanding, discretion, activity, and of the most perfect integrity. Having for him a very high esteem, which an acquaintance of considerable intimacy has proved him to merit, I take the liberty of recommending him, not only to the ordinary protection and aids
 
of your office, but to any other attentions or services you can render him, assuring you they will be considered as particular favors conferred on Dear Sir Your most obedt & most humble servt

Th: Jefferson

